DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara et al (US 2020/0122227, cited in IDS filed 9/30/21).
Regarding claim 1, Kitahara et al teaches a direct chill casting mold comprising:
a mold body (2) defining a mold cavity (fig 1, see cavity within mold 2) there through; and
a plurality of spray jets (fig 1, ejection ports 1) arranged proximate an exit of the mold cavity (fig 1), wherein the plurality of spray jets are angled with respect to the mold cavity such that streams of fluid exiting the plurality of spray jets impinge upon a casting exiting the mold cavity at an angle offset from a centerline of the casting (fig 1-3, paragraph [0044], each ejection port is formed so as to be inclined in one direction with reference to the axis X so that the ejection direction D of the cooling water M ejected therefrom does not intersect with the axis X of the ingot W2).

Regarding claim 2, Kitahara et al teaches wherein the plurality of spray jets are arranged in a radial pattern around the exit of the mold cavity (fig 2, see arrangement of ejection ports 1), and wherein the plurality of spray jets cooperate to provide a spiral of cooling fluid around the casting as it exits the mold cavity (paragraph [0047], cooling water M ejected from each ejection port 1 flows down in a spiral manner along the outer peripheral surface of the ingot W2).

Regarding claim 3, Kitahara et al teaches wherein the plurality of spray jets are angled with respect to the mold cavity (fig 2, paragraph [0048], ejecting the cooling water M obliquely to the outer peripheral surface of the ingot) such that the streams of fluid exiting the plurality of spray jets experience the Coanda effect around a curvature of the casting exiting the mold cavity (paragraph [0048], surface tension and the Coanda effect on the cooling water M to the ingot W2 increases, flows down along the entire periphery in a spiral manner without interruption).

Regarding claim 4, Kitahara et al teaches wherein the angle offset from the centerline of the casting comprises a perpendicular rotated angle relative to the casting (note applicant’s use of the term “perpendicular rotated angle” which refers to applicant’s angle 160 in fig 6C, see fig 2 of Kitahara et al, ejection angle θ).

	Regarding claim 9, Kitahara et al teaches the angle offset from a centerline of the casting is less than an angle resulting in a stream of fluid tangential to the casting (fig 2, see ejection angle θ and cooling water M on surface of ingot W2 less than tangential).

	Regarding claim 10, Kitahara et al teaches a method for direct chill casting (fig 1, paragraph [0001], continuous casting) comprising:
	casting a billet (ingot W2, paragraph [0042], round-rod shaped cast material (billet)) from a direct chill casting mold cavity (fig 1, interior of mold 2) of a direct chill casting mold body (mold 2) having a plurality of spray jets (fig 1, ejection ports 1); and
directing cooling fluid (fig 1-2, cooling water M) from the plurality of spray jets to impinge upon the casting exiting the mold cavity (fig 1) at an angle offset from a centerline of the casting (fig 1-2, paragraph [0044], each ejection port is formed so as to be inclined in one direction with reference to the axis X so that the ejection direction D of the cooling water M ejected therefrom does not intersect with the axis X of the ingot W2).

Regarding claim 11, Kitahara et al teaches wherein the plurality of spray jets are arranged in a radial pattern around the exit of the mold cavity (fig 2, see arrangement of ejection ports 1), and wherein the plurality of spray jets cooperate to provide a spiral of cooling fluid around the casting as it exits the mold cavity (paragraph [0047], cooling water M ejected from each ejection port 1 flows down in a spiral manner along the outer peripheral surface of the ingot W2).

Regarding claim 12, Kitahara et al teaches wherein the plurality of spray jets are angled with respect to the mold cavity (fig 2, paragraph [0048], ejecting the cooling water M obliquely to the outer peripheral surface of the ingot) such that the streams of fluid exiting the plurality of spray jets experience the Coanda effect around a curvature of the casting exiting the mold cavity (paragraph [0048], surface tension and the Coanda effect on the cooling water M to the ingot W2 increases, flows down along the entire periphery in a spiral manner without interruption).

Regarding claim 13, Kitahara et al teaches wherein the angle offset from the centerline of the casting comprises a perpendicular rotated angle relative to the casting (note applicant’s use of the term “perpendicular rotated angle” which refers to applicant’s angle 160 in fig 6C, see fig 2 of Kitahara et al, ejection angle θ).

	Regarding claim 18, Kitahara et al teaches the angle offset from a centerline of the casting is less than an angle resulting in a stream of fluid tangential to the casting (fig 2, see ejection angle θ and cooling water M on surface of ingot W2 less than tangential).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al in view of Wagstaff et al (US 5,582,230, cited in IDS filed 9/30/21).
Regarding claim 5, Kitahara et al teaches the perpendicular rotated angle comprises a vertical angle (fig 1, note that the ejection ports 1 are angled downward), but is quiet to the vertical angle being between about 35 to 45 degrees from perpendicular to the casting.
	Wagstaff et al teaches direct cooling an ingot emerging from a mold (abstract) with two sets of liquid coolant streams discharged from an annulus circumposed about the lower end opening of the mold (abstract).  One set of streams is discharged downwardly at 22.5 degrees to the axis of the mold, and the other is discharged downwardly at 45 degrees to the axis of the mold (abstract).  Corolla-like masses of liquid coolant spray arise from the points of impact of pairs of the relatively adjacent 45 degree streams of coolant form interaction fountains that shoot up directly in the paths of the 22.5 degree streams of coolant (col 13 lines 34-45), which infuse the streams of coolant with considerable volumes of air-entrained coolant, which in turn works a dramatic increase in the per unit volume heat extraction rate of the respective layers (col 13 lines 34-65).
	It would have been obvious to one of ordinary skill in the art to modify the ejection ports of Kitahara et al so as to include two sets of ejection ports, one set having a vertical angle of 45 degrees to the axis of the mold (thus, 45 degrees from the perpendicular) and another set having a vertical angle of 22.5 degrees to the axis of the mold (thus, 67.5 degrees from the perpendicular), as Wagstaff et al recognizes the two sets at said angles forms air-entrained coolant which increase the per unit volume heat extraction rate.

	Regarding claim 6, the combination teaches the perpendicular rotated angle comprises a horizontal angle of between about 20 and 45 degrees from the centerline of the casting (Kitahara et al, paragraph [0053], ejection angle θ is 3° to 45° (encompasses the claimed range), more preferably 5° to 20° (endpoint overlaps the claimed range)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).

	Regarding claim 7, the combination teaches the plurality of spray jets comprises a first plurality of spray jets arranged at a first perpendicular rotated angle relative to the casting, the direct chill casting mold further comprising a second plurality of spray jets, wherein the second plurality of spray jets are arranged at a second perpendicular rotated angle relative to the casting different than the first perpendicular rotated angle of the first plurality of spray jets (see combination of Kitahara and Wagstaff as discussed in the rejection of claim 5, Kitahara disclosing the perpendicular rotated ejection ports (1), Wagstaff suggesting two sets of ejection ports having different vertical angles (45 degrees and 22.5 degrees, see fig 6,8-10, abstract)).

	Regarding claim 8, the combination teaches the second perpendicular rotated angle relative to the casting comprises a horizontal angle equivalent to the horizontal angle of the first perpendicular rotated angle and a vertical angle different from the first perpendicular rotated angle (see combination of Kitahara and Wagstaff as discussed in the rejection of claim 5, Wagstaff disclosing a first vertical angle of 45 degrees and a second vertical angle of 22.5 degrees (fig 6, 8-10, abstract), note that the horizontal angles in Wagstaff are the same between the two sets (fig 11-12)).

Regarding claim 14, Kitahara et al teaches the perpendicular rotated angle comprises a vertical angle (fig 1, note that the ejection ports 1 are angled downward), but is quiet to the vertical angle being between about 35 to 45 degrees from perpendicular to the casting.
	Wagstaff et al teaches direct cooling an ingot emerging from a mold (abstract) with two sets of liquid coolant streams discharged from an annulus circumposed about the lower end opening of the mold (abstract).  One set of streams is discharged downwardly at 22.5 degrees to the axis of the mold, and the other is discharged downwardly at 45 degrees to the axis of the mold (abstract).  Corolla-like masses of liquid coolant spray arise from the points of impact of pairs of the relatively adjacent 45 degree streams of coolant form interaction fountains that shoot up directly in the paths of the 22.5 degree streams of coolant (col 13 lines 34-45), which infuse the streams of coolant with considerable volumes of air-entrained coolant, which in turn works a dramatic increase in the per unit volume heat extraction rate of the respective layers (col 13 lines 34-65).
	It would have been obvious to one of ordinary skill in the art to modify the ejection ports of Kitahara et al so as to include two sets of ejection ports, one set having a vertical angle of 45 degrees to the axis of the mold (thus, 45 degrees from the perpendicular) and another set having a vertical angle of 22.5 degrees to the axis of the mold (thus, 67.5 degrees from the perpendicular), as Wagstaff et al recognizes the two sets at said angles forms air-entrained coolant which increase the per unit volume heat extraction rate.

Regarding claim 15, the combination teaches the perpendicular rotated angle comprises a horizontal angle of between about 20 and 45 degrees from the centerline of the casting (Kitahara et al, paragraph [0053], ejection angle θ is 3° to 45° (encompasses the claimed range), more preferably 5° to 20° (endpoint overlaps the claimed range)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05(I).

	Regarding claim 16, the combination teaches the plurality of spray jets comprises a first plurality of spray jets arranged at a first perpendicular rotated angle relative to the casting, the direct chill casting mold further comprising a second plurality of spray jets, wherein the second plurality of spray jets are arranged at a second perpendicular rotated angle relative to the casting different than the first perpendicular rotated angle of the first plurality of spray jets (see combination of Kitahara and Wagstaff as discussed in the rejection of claim 14, Kitahara disclosing the perpendicular rotated ejection ports (1), Wagstaff suggesting two sets of ejection ports having different vertical angles (45 degrees and 22.5 degrees, see fig 6,8-10, abstract))..

	Regarding claim 17, the combination teaches the second perpendicular rotated angle relative to the casting comprises a horizontal angle equivalent to the horizontal angle of the first perpendicular rotated angle and a vertical angle different from the first perpendicular rotated angle (see combination of Kitahara and Wagstaff as discussed in the rejection of claim 14, Wagstaff disclosing a first vertical angle of 45 degrees and a second vertical angle of 22.5 degrees (fig 6, 8-10, abstract), note that the horizontal angles in Wagstaff are the same between the two sets (fig 11-12)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Spooner (US 2,424,640) teaches pipes 14 and nozzles 15 for applying cooling water substantially tangentially to a continuous cast ingot (col 3 lines 58-65, fig 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735